           Case 4:14-cr-00209-JM Document 57 Filed 08/04/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA

VS.                                 4:14-CR-00209-01-JM

JAMONDA SMITH
                                            ORDER

       For the reasons set out below, Defendant’s Motion for Compassionate Release (Doc.

No. 56) is DENIED.

I.     BACKGROUND

       On August 18, 2016, Defendant pled guilty to possession of an unregistered firemen and

possession with intent to deliver marijuana.1 On August 8, 2017, he was sentenced to 137

months in prison.2

II.    DISCUSSION

       Although the First Step Act made the procedural hurdles for compassionate release a bit

less strenuous, a defendant still must establish “extraordinary and compelling reasons” and that

release would not be contrary to the 18 U.S.C. § 3553(a) factors.3

       Before a Defendant may seek compassionate release under the First Step Act, he must

first make the request with the Bureau of Prisons and exhaust his administrative remedies there.4



       1
        Doc. Nos.47, 48.
       2
        Doc. Nos. 51, 52.
       3
        18 U.S.C. § 3553(a)(2) mandates that any sentence imposed reflect the seriousness of the
offense, afford adequate deterrence, protect the public, and provide the defendant with
appropriate rehabilitation.
       4
       See United States v. Smith, Case No. 4:95-CR-00019-LPR-4, Doc. No. 440 (E.D. Ark.
May 14, 2020) (no jurisdiction when defendant fails to exhaust administrative remedies).

                                                1
           Case 4:14-cr-00209-JM Document 57 Filed 08/04/20 Page 2 of 3



Defendant does not allege, nor does he provide documentation, that he exhausted his

administrative remedies at the Bureau of Prisons.

       Even if this Court had jurisdiction, the request would be denied. Defendant asserts that

he is at a higher risk of contracting COVID-19 and suffering serious illness or death because he

has COPD, high blood pressure, and high cholesterol. First, none of these medical conditions

amount to an “extraordinary and compelling” reason warranting release. Although the First Step

Act did not define this phrase, it defers to the United States Sentencing Guidelines, which does

set out examples.5 None of Defendant’s health conditions are listed. In fact, several of

Defendant’s health issues are common, so there is nothing extraordinary and compelling about

them.6 Defendant has provided no argument or evidence that his are unable to be controlled with

medication. Additionally, Defendant’s health conditions were not severe enough to prevent him

from smoking marijuana on a daily basis for years.7 Second,“fear of contracting COVID-19 or

of experiencing more intense symptoms than the average person are not extraordinary or




       5
         Of course, this list predates the COVID-19 outbreak. U.S.S.G § 1B1.13 cmt. n. 1. The
examples are: (1) the defendant’s medical condition is such that he suffers from a “terminal
illness” or the condition “substantially diminishes the ability of the defendant to provide
self-care within the environment of a correctional facility and from which he or she is not
expected to recover”; (2) “[t]he defendant (I) is at least 65 years old; (ii) is experiencing a
serious deterioration in physical or mental health because of the aging process; and (iii) has
served at least 10 years or 75 percent of his or her term of imprisonment, whichever is less; (3)
the defendant’s family circumstances include either “(I) The death or incapacitation of the
caregiver of the defendant's minor child or minor children” or “(ii) The incapacitation of the
defendant's spouse or registered partner when the defendant would be the only available
caregiver for the spouse or registered partner.”
       6
         United States v. Mitchell, No. 5:10-CR-50067-001, 2020 WL 544703, at *3 (W.D. Ark.
Feb. 3, 2020)(“The medical conditions about which Mr. Mitchell complains are arguably due to
the aging process, but the Court is not convinced that ordinary geriatric ailments, including back
pain, rise to the level of ‘extraordinary and compelling reasons’ that are required to grant
compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i).”).
       7
        Defendant’s October 5, 2016 Presentence Report.

                                                2
            Case 4:14-cr-00209-JM Document 57 Filed 08/04/20 Page 3 of 3


compelling enough reasons for release.”8 Third, Defendant is 40 years old and has served less

than 50% of his sentence, which means he does not meet the age and minimum served-time

requirement under the Guidelines.

       Even if Defendant could establish extraordinary and compelling reasons, his request for

relief must be denied because of the § 3553(a) factors – specifically, protecting the public from

additional crimes by Defendant and reflecting the severity of the offense.

       Defendant has fifteen prior convictions, which include theft by receiving, several drug-

possession convictions, felon in possession of a firearm and four convictions for possession with

intent to deliver drugs. Notably, Defendant’s possession with intent to deliver and felon in

possession conviction involve the same behavior as the instant offense. In fact, defendant was

on parole for a prior drug-related conviction when he committed the instant offense.

       The severity of the instant offense must also be considered. Based on a tip, officers

pulled-over Defendant after he committed a traffic violation. During a search of the vehicle

officers found marijuana, digital scales, and drug distribution paraphernalia. When Defendant’s

parole officer searched his house, he discovered an unregistered sawed-off shotgun and two

handguns.

                                         CONCLUSION

       For the reasons stated, Defendant’s Motion for Compassionate Release (Doc. No. 56) is

DENIED.

       IT IS SO ORDERED, this 4th day of August, 2020.


                                                     UNITED STATES DISTRICT JUDGE




       8
        United States v. Osborne, No. 4:05-CR-00109-BSM-12, 2020 WL 3258609, at *2 (E.D.
Ark. June 16, 2020).

                                                 3
